Citation Nr: 1207227	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back condition, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's request to reopen a claim for service connection for residuals of a back injury and denied the reopened claim on its merits.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In June 2011, the Board granted the Veteran's request to reopen a claim for service connection for a back condition and remanded the reopened claim for additional development.

In February 2012, subsequent to the issuance of the October 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current lumbar spine disability is related to his service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a lumbar spine disability, namely lumbar degenerative disc disease, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Lumbar Spine Disabilty

The Veteran contends that his current lumbar spine disability is the result of an in-service fall from a vehicle.

A March 1976 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  In December 1976, the Veteran complained of pain and an assessment of a muscle spasm was made; the remainder of this note was not legible.  An assessment of low back syndrome was made in December 1976 following complaints of low back pain.  A lumbosacral X-ray performed in December 1976 was within normal limits.  The Veteran also complained of back pain in February 1977 and was assessed with a lumbosacral muscle spasm.  Physical profiles were issued in February and March 1977 due to lumbo-sacral muscle spasms.

An October 1977 Medical Evaluation Board examination was negative for any relevant abnormalities.  The Veteran denied recurrent back pain in an accompanying RMH and the examiner noted that the Veteran had a history of muscle spasms in the lumbar-sacral region in February 1977 with good recovery, no complaints and no sequelae.

An April 1978 VA examination reflected the Veteran's reports of a back condition that "apparently appeared suddenly with no course" and that was classified as a muscle condition.  Since that time, he had experienced intermittent pain.  An accompanying lumbar X-ray revealed a normal lumbosacral spine.  No diagnoses or findings related to a lumbar spine disability were made following a physical examination.

A July 1990 private treatment note reflected the Veteran's reports of being unable to get out of his car at work due to severe pain.  He had a 13 year history of low back pain that had recently worsened when lifting heavy objects and a history of degeneration at L2-L3 since 1976.  An accompanying private lumbar X-ray revealed mild degenerative disc disease at L3-4.  An assessment of muscle spasms in the lumbar region was made.

A March 1991 private treatment note contained an impression of degenerative joint disease at L3-L4 via X-ray and possible early herniated nucleus pulposus.

A July 1992 private treatment note reflected the Veteran's reports of low back pain for four days after moving the previous weekend; this pain had been chronic for the past 15 years.  He reported that his chiropractor had assessed him with degenerative discs but X-rays did not show "anything."

In August 1999, an assessment of acute back pain in the lumbar region without radiculitis was made.

In May 2006, a diagnosis of sciatica was made.  A May 2006 private lumbar magnetic resonance imaging (MRI) scan found a disc protrusion at multiple levels, central canal stenosis and disc extrusion.

A March 2007 private treatment note contained a diagnosis of herniation of a lumbar intervertebral disc with radiculopathy.  The Veteran subsequently underwent a L3-L4 hemilaminotomy and exploration of the L4 nerve root on the left and extraforaminal bilateral exploration of the L4 nerve root on the left.

In a July 2008 substantive appeal, the Veteran wrote that he had seen a doctor or chiropractor every year since 1978 due to his back pain.  He had attempted to obtain medical records for his treatment between 1978 and 1990 but these records had been retained for only five years.

A January 2011 private lumbar MRI scan found central canal stenosis at multiple levels and neural foraminal encroachment at multiple levels.

A January 2011 private operative report indicated that the Veteran had undergone a right L3-L4 interlaminar epidural steroid injection due to moderate spinal canal stenosis with degenerative disc bulge and facet hypertrophy.

In February 2011, the Veteran underwent several lumbar surgeries, including the interbody fusion of multiple discs, due to diagnosed lumbar stenosis, scoliosis, spondylolisthesis, degenerative disc disease and spondylosis.

During an April 2011 hearing, the Veteran testified that he slipped and fell while mounting a vehicle when he was stationed in Korea.  He did not have health insurance from the time of his discharge until 1989 and did not keep a constant record of his hospital or chiropractor visits.  His treating physicians have told him that the arthritis in his back would have taken a number of years to develop.  In approximately 1990, he was getting out his car at work when his back "popped" and he was unable to move.

A July 2011 VA orthopedic examination reflected the Veteran's reports of injuring his low back while stationed in Korea in 1977 after falling three feet off of a pick-up truck and landing on his buttocks.  He recalled being taken to the hospital after this incident and that X-rays were negative for fractures.  After the injury, he was able to do his job with constant mid-back to low back pain.  He was seen at VA after discharge for X-rays and began seeing a chiropractor in 1979.  This low back pain worsened over the years, resulting in a surgery in 2007 and fusion in 2010.  Physical examination revealed a decrease in lumbar lordosis and tenderness to palpation over the paraspinal and facet joints with palpable muscle spasms.  There was a mild decrease of the left L5 distribution in the lower leg.  An accompanying lumbar X-ray revealed degenerative disc disease at L2-L3.  

Following this July 2011 examination as well as a review of the Veteran's claims file and electronic VA medical records, diagnoses of multilevel lumbar degenerative disc disease, spondylosis and stenosis status-post spinal fusion at L3-S1 were made.  The examiner opined that the Veteran's lumbar spine disability was less likely as not (less than a 50/50 probability) caused by or related to treatments he received during service.  An extensive review of the Veteran's claims file showed that he did not suffer a low back injury during service as he reported during the examination as there was no documentation of him falling off a truck during his deployment in Korea.  Service treatment records document that the Veteran had muscle spasms which subsequently resolved and there was no evidence of medical care for any low back condition until 1990, when he was diagnosed with mild degenerative disc disease at L3-L4.  Documentation noted that he suffered an injury at that time which was why he was being seen, some 13 years after service.  He did not begin to experience radiating pain into this lower extremities until 1998.  The examiner could not find any link between the Veteran's low back condition and his in-service treatment for muscle spasms.

 A January 2012 letter from Dr. S. S., the Veteran's private orthopedic surgeon, indicated that he had cared for the Veteran since January 2011.  The provider noted that he was aware of the Veteran's in-service back injury that occurred on or about 1976 and detailed his multiple diagnosed lumbar spine disabilities.  The provider opined that it was more likely than not that the Veteran's physical traumas suffered from service and noted in his record caused, contributed to and aggravated his current totally disabling back condition.  This opinion was based upon the provider's physical examination of the Veteran, his chart and his medical records.

The Veteran has a current disability as he has been diagnosed with a variety of lumbar spine disabilities, including lumbar degenerative disc disease.  Service treatment records document multiple complaints of low back pain and assessments of low back syndrome in 1976 and 1977.  In order for his current lumbar spine disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

A July 2011 VA opinion declined to find a relationship between the Veteran's complaints of low back pain during service and his current lumbar spine disability as his service treatment records did not document the reported fall and there was no evidence of post-service treatment until 1990 after a post-service back injury.  However, the July 1990 private treatment note reflected the Veteran's reports of low back pain for the past 13 years.  A medical opinion based solely on the absence of documentation in the record, without consideration of a Veteran's reports, is inadequate.  Dalton v. Peake, 21 Vet. App. 23  (2007).  This opinion is therefore being afforded little, if any, probative weight.

A January 2012 opinion from Dr. S. S. found a nexus between the Veteran's current lumbar spine disability and his documented in-service back injury.  However, this opinion as not accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is also being afforded little, if any, probative weight.
 
A lay person is competent to report back pain.  The Veteran's reports of ongoing symptoms since service are competent with respect to having low back pain during service and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.  In addition, the July 1990 private treatment note reflected the Veteran's reports of low back pain for the past 13 years (i.e., since service).  These statements were made during the course of treatment, prior to the filing a disability claim, and are highly probative.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

There is competent and credible evidence with regard to whether there is a nexus, which consists of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a lumbar spine disability, namely lumbar degenerative disc disease, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a lumbar spine disability, namely lumbar degenerative disc disease, is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


